* * * * * * * * * * *
Based upon information contained in I.C. File LH-0356 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Jack E. Arnold, was a Lieutenant with the N.C. Division of Forest Resources at the time of his death on 23 January 2006.
2. Decedent's death occurred in the course and scope of his employment as follows: On the morning of 23 January 2006, decedent and a co-worker, Parks Marsh, went to an automotive parts store, Belmont Automotive Distributors, to pick up parts for a D5H fire control tractor they had been preparing for the annual pre-fire season equipment inspection. Mr. Marsh entered the store while decedent remained in their vehicle. Upon his return to the vehicle, Mr. Marsh found decedent slumped over the steering wheel and unresponsive. Paramedics were summoned and decedent was transported to the hospital where he was pronounced dead.
3. The certificate of death lists the cause of death as a "cerebral aneurysm rupture."
4. Decedent is survived by his wife, Wanda M. Arnold, who resided with decedent at the time of his death. Decedent is also survived by two children who are not minors, Joseph Eric Arnold, born on 20 January 1984, and Jack Michael Arnold, born on 21 June 1978.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible firefighter, as defined in N.C. Gen. Stat. § 143-166.2(d), who was a 15 year veteran of the N.C. Division of Forest Resources at the time of his death on 23 January 2006.
2. Decedent's death was the direct result of injuries incurred while discharging his official duties, as defined by N.C. Gen. Stat. § 143-166.2.
3. Decedent is survived by his wife, Wanda M. Arnold, who is eligible for the award of death benefits under N.C. Gen. Stat. §143-166.1 et seq.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Wanda M. Arnold as the qualified surviving spouse of Jack E. Arnold payable as follows: the sum of $20,000.00 shall be paid immediately to Wanda M. Arnold. Thereafter, the sum of $10,000.00 shall be paid annually to Wanda M. Arnold as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. §143-166.1 et seq. If Wanda M. Arnold becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 3rd day of August, 2006.
                                                  S/__________________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_____________ THOMAS J. BOLCH COMMISSIONER